Opinion issued June 7, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00052-CV



ELLIOT NIX,  Appellant

V.

TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES, 
Appellee



On Appeal from the 313th District Court
Harris County, Texas
Trial Court Cause No. 2006-01359J



MEMORANDUM OPINION	Appellant Elliot Nix has neither established indigence, nor paid all the required
fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless indigent),
20.1 (listing requirements for establishing indigence); see also Tex. Gov't Code
Ann. §§ 51.207, 51.941(a), 101.041 (Vernon 2006) (listing fees in court of appeals);
Fees Civ. Cases B(1), (3) (listing fees in court of appeals).  After being notified that
this appeal was subject to dismissal, appellant, Elliot Nix, did not adequately respond. 
See Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c) (allowing involuntary
dismissal of case).
	The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.